     Case 8:21-bk-10958-ES      Doc 16 Filed 04/15/21 Entered 04/15/21 13:32:03      Desc
                                 Main Document    Page 1 of 6


 1   RON BENDER (SBN 143364)
     MONICA Y. KIM (SBN 180139)
 2   JULIET Y. OH (SBN 211414)
 3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 4   Los Angeles, California 90067
     Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 5   Email: RB@LNBYB.com, MYK@LNBYB.COM; JYO@LNBYB.com
 6   Proposed Attorneys for Chapter 11 Debtor
 7   and Debtor in Possession

 8
                             UNITED STATES BANKRUPTCY COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11                                    SANTA ANA DIVISION

12

13   In re                                      )       Case No.: 8:21-bk-10958-ES
                                                )
14
     PLAMEX INVESTMENT, LLC,                    )       Chapter 11
15                                              )
             Debtor and                         )       DECLARATION OF TELEPHONIC
16           Debtor in Possession.              )       NOTICE OF HEARING ON FIRST-DAY
                                                )       EMERGENCY MOTIONS
17                                              )
                                                )       Date:    April 16, 2021
18
                                                )       Time:    10:00 a.m.
19                                              )       Place:   ZoomGov
                                                )
20                                              )
                                                )
21                                              )
22                                              )
                                                )
23                                              )
                                                )
24                                              )
                                                )
25                                              )
26                                              )

27

28


                                                    1
     Case 8:21-bk-10958-ES        Doc 16 Filed 04/15/21 Entered 04/15/21 13:32:03              Desc
                                   Main Document    Page 2 of 6


 1          I, John Berwick, declare as follows:

 2          1.      I am over the age of 18 and am employed at Levene, Neale, Bender, Yoo & Brill

 3    L.L.P., 10250 Constellation Boulevard, Suite 1700, Los Angeles, California 90067.

 4          2.      The statements contained herein are of my own personal knowledge and, if called

 5   as a witness, I would and could competently testify thereto.

 6          3.      On April 14, 2021, I gave telephonic notice of the hearing on the Debtor’s two

 7   emergency motions - (1) Debtor’s Emergency Motion For Entry Of An Interim Order, Pending A

 8   Final Hearing, Authorizing The Debtor To Use Cash Collateral; and (2) Debtor’s Emergency

 9   Motion For Entry Of Order Authorizing Debtor To Provide Adequate Assurance Of Future

10   Payment To Utility Companies Pursuant To 11 U.S.C. § 366 (the “Motions”).
11          4.      I informed those entities contacted that the hearing on the Debtor’s Emergency

12   Motions was set for April 16, 2021 at 10:00 a.m. via ZoomGov before The Hon. Erithe A. Smith,

13   United States Bankruptcy Court, Central District of California, Santa Ana Division and that any

14   response to the Debtor’s Emergency Motions could be presented at the time of the hearing on the

15   Motions. I also informed them that the hearing would be conducted via ZoomGov and the

16   information by which they could participate in the hearing (the “Hearing Information”).

17          5.      Attached below is a chart showing those entities contacted by telephone who were

18   given the Hearing Information, the time of contacting them and the results:

19

20                  Entity                   Telephone Number                      Results
21   Office of the U.S. Trustee                (714) 338-3416       Left message at 4:25 pm
     Attn: Nancy S. Goldenberg
22   Secured                                   (562) 290-2157       Left Hearing Information with
     The Lynwood Redevelopment                                      Michelle Ramirez at 4:49 pm
23
     Agency
24
     Secured                                    (301) 255-4882      Left message at 4:45 pm
25   CWCapital Asset Management                 (202) 766-3111
26

27

28


                                                      2
     Case 8:21-bk-10958-ES      Doc 16 Filed 04/15/21 Entered 04/15/21 13:32:03        Desc
                                 Main Document    Page 3 of 6


 1   Secured                               (212) 257-4651   Left message with Jamie Scholz
     Quarry Head 2017-1 Grantor Trust                       at 4:26 pm
 2   c/o Waterfall Asset Management
 3
     Secured                               (310) 788-3228   Left message with Mark
 4   Wells Fargo Bank, N.A., as                             Birnbaum at 4:28 pm
     Trustee-Morgan Stanley Cap I
 5   Trust 2016-UBS
 6
     Secured                               (913) 317-4390   Left message with Timothy R.
 7   Keybank Real Estate Capital                            Gruenenfelder at 4:30 pm

 8   Secured                               (305) 874-0057   Left message with Laura
     Greenberg Traurig, PA                                  Gangemi Vignola, Esq. at 4:32
 9                                                          pm
10
     Secured                               (212) 257-4651   Left message with Jamie Scholz
11   WF 1105, LLC                                           at 4:26 pm
     c/o Waterfall Asset Management,
12   LLC
13
     Top 20                                (562) 382-7617   Left message at 4:34 pm
14   Bioncos La Huerta

15   Top 20                                (213) 200-2099   Left message at 4: 36 pm
     Better & Best Building Service Inc.
16

17   Top 20                                (213) 247-5550   Attempted to contact at 4:38 pm,
     Fashion Qrew                                           but phone constantly busy
18
     Top 20                                (310) 933-0990   Left message at 4: 39 pm
19   Autofin USA
20   Top 20                                (310) 609-2820   Unable to leave message, phone
21   Family Acupuncture & Herb                              not in service

22   Top 20                                (713) 494-6553   Left message at 4: 40 pm
     Grupo Pakar LLC
23
     Top 20                                (213) 744-0007   Unable to leave message, phone
24
     Bubbles Apparel                                        disconnected
25
     Top 20                                (619) 717-9400   Gave Hearing Information at 4:50
26   Grupo Concordia LA                                     pm, person would not give name
27

28


                                                3
     Case 8:21-bk-10958-ES        Doc 16 Filed 04/15/21 Entered 04/15/21 13:32:03        Desc
                                   Main Document    Page 4 of 6


 1   Top 20                                  (714) 827-3836   Gave Hearing Information at 4:52
     JPL Event Enterprise LLC                                 pm to Jovan
 2

 3   Top 20                                 (323) 391-5142    Gave Hearing Information at 4:45
     GTO Security                                             pm to Victor
 4
     Top 20                                  (323) 855-4549   Gave Hearing Information at 4:54
 5   Hip Hop Zone                                             to person who would not give his
                                                              name.
 6

 7   Top 20                                 (610) 220-4803    Left message at 4:56 to Shawn
     Planet Fitness                                           Bishop
 8
     Top 20                                  (310) 638-8558   Attempted to give Hearing
 9   Happy Land                                               Information at 4:57 pm to person
10                                                            who did not speak English

11   Top 20                                 (213) 200-8916    Spoke with “unintelligible” at
     Pho VNK                                                  4:58 and gave him Hearing
12                                                            Information
13
     Top 20                                  (310) 668-9081   Unable to leave message, phone
14   Star Buffet Lynwood                                      out of service

15   Top 20                                  (562) 387-5484   Gave Hearing Information to Jose
     Jose Alan Sandoval-Iniquez                               at 4:59 pm
16

17   Top 20                                 (714) 521-8858    Left message at 5:00 pm
     The Kickin' Crab
18
     Top 20                                 (323) 357-5900    Unable to leave message, phone
19   Real De Oaxaca                                           disconnected
20
     Utilities                               (800) 288-2020   Left message giving Hearing
21   AT&T - Carol Stream                                      Information at 3:35 pm with
                                                              Angel
22
     Utilities                               (310) 603-0220   Gave Hearing Information to
23   City of Lynwood                                          Sylvia at 3:51 pm
     11330 Bullis Road
24
     Lynwood, CA 90262
25

26

27

28


                                                  4
     Case 8:21-bk-10958-ES       Doc 16 Filed 04/15/21 Entered 04/15/21 13:32:03                Desc
                                  Main Document    Page 5 of 6


 1   Utilities                                 (844) 989-4235       Left message with Hearing
     DirecTV                                                        Information at 4:03 pm
 2   P.O. Box 5006
 3   Carol Stream, IL 60197-5006

 4   Utilities                                 (626) 302-1212       Left message with Hearing
     So. Cal. Edison                                                Information for Stephie at 4:07
 5   P.O. Box 300                                                   pm
     Rosemead, CA 91772
 6

 7   Utilities                                  (800 345-2816       Attempted to leave message at
     Verizon Wireless                          (800) 555-8879       4:12 pm, but both phone numbers
 8   P.O. Box 660108                                                out of service
     Dallas, TX 75266-0108
 9

10   Utilities                                 (310) 366-7600       Left message with Hearing
     Waste Resources                                                Information at 4:14 pm
11   P.O. Box 3818
     Gardena, CA 90247
12

13           I declare under penalty of perjury pursuant to the laws of the United States of America
14   that the foregoing is true and correct.

15          Executed this 15th day of April 2021, at Los Angeles, California.

16
                                                                /s/ John Berwick
17
                                                                 Declarant
18

19

20

21

22

23

24

25

26

27

28


                                                     5
Case 8:21-bk-10958-ES                Doc 16 Filed 04/15/21 Entered 04/15/21 13:32:03                                      Desc
                                      Main Document    Page 6 of 6
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled DECLARATION OF TELEPHONIC NOTICE
 3   OF HEARING ON FIRST-DAY EMERGENCY MOTIONS will be served or was served (a) on the judge
     in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 4
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 5   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On April 15, 2021, I checked the CM/ECF docket for this bankruptcy case or
 6   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 7
         •     Ron Bender rb@lnbyb.com
 8       •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
         •     Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
 9       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
10       •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

11   2. SERVED BY UNITED STATES MAIL: On April 15, 2021, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
12   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
13   completed no later than 24 hours after the document is filed.

     None.
14                                                                                    Service List continued on attached page
15   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
16   on April 15, 2021, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
17   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
18
     Served by Personal Delivery
19   Hon. Erithe A. Smith
     United States Bankruptcy Court
20   Ronald Reagan Federal Building and Courthouse
     411 West Fourth Street, Suite 5040 / Courtroom 5A
21   Santa Ana, CA 92701-4593

22   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
23
      April 15, 2021                    Stephanie Reichert                              /s/ Stephanie Reichert
24    Date                              Type Name                                       Signature

25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
